Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the advisory filed on 11/3/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the bottom of this action.


DETAILED ACTION
	This action is in response to application filed on 11/3/2021.
	Claims 1-5, 8-11, 13 & 15 have been examined and are pending with this action.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 8-10, 13 & 15  are rejected under 35 U.S.C. 103(a) as being unpatentable over Berkobin et al (US Pub # 2016/0098369) in view of Takeuchi et al (US Pub # 2011/0113097) and in further view of Klapman et al (US Pub # 2011/0113210).
As per claim 1, Berkobin discloses a system for remote access device diagnostics (Berkobin: [ABS & Fig 1]: “A smart harness may comprise a connector configured to selectively plug into and be removable from an Electronic Control Unit ("ECU") of a vehicle, a first On-Board Diagnostics device ("first OBD device"), and a second On-Board Diagnostics device ("second OBD device").”), comprising: 
a remote access device to execute a number of pre-processing diagnostic operations regarding internal hardware components and subsystems the remote access device (Berkobin: [0015 & Fig 1]: “FIG. 1 illustrates an exemplary system 100, for example, to coordinate requests and responses, e.g., associated with diagnostic information, between a vehicle and one or more OBD devices. System 100 may take many different forms and include multiple and/or alternate components and facilities.”), and to store results of the pre-processing  diagnostic operations within a storage device of the remote device access (Berkobin: [0031 & Fig 1]: “The smart harness 104, using the processor 105, may be configured to generate and store the distribution record as part of the memory 107. An exemplary distribution record may include a log of requests and responses, e.g., using a table as part of memory 107..”),  and 
Berkobin does not explicitly teaches a computing device to extract the results from the remote access device and to process the extracted results. And mapping of stored data.

Takeuchi however discloses a computing device to, upon connection to the remote access device, extract the results that have been identified from the remote access device without assistance from the remote access device and to process the extracted results (Takeuchi: [0055 & Fig 3]: “The data sharing process section 22 on the operating side instructs the data identification information extracting section 24 to extract, from among the data (content items) stored in the remote operation device storage section 310, data identification information of data that the operation target device 200 can output. Then, the data sharing process section 22 on the operating side transmits, to the operation target device 200, the data identification information thus extracted.”).

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Berkobin in view of Takeuchi to figure out the extraction and processing of the data at the target or computing device.  One would be motivated to do so because this technique advantageously allows target device to display the data identification information thus extracted, if necessary. (Takeuchi: [0234]).

Modified Berkobin does not explicitly teaches the remote device and mapping of stored data.
Klapman however discloses the remote access device incapable of processing the results and incapable of transferring the diagnostic results (Klapman: [0005 & Fig1]: “. FIG. 1 shows a typical prior art USB system 10 including a USB host 12 connected to a USB peripheral device 14. The USB storage peripheral 14 may be a solid-state thumb drive, rotating media hard-drive, CD, DVD drive or the like. ”); 
Examiner Note:  USB device 12 is a standalone dumb device only used for data storage without a processor.  

Map the storage device of the remote access device to identify the results stored within the storage device (Klapman: [0005 & 0058]: “  the USB storage protocol, and this connects to the physical data storage 18, accessing the data in an array consisting of "blocks" of data (e.g., addressable 512 blocks) for reading and/or writing. The USB host 12 defines the higher level data structures, such as files, folders, directories, and storage management arrays (e.g., file allocation tables) & the memory mapping causes the USB host to see the peripheral 100 as a single USB storage device, and not as a logically separate wireless device and storage device, as is conventionally done with USB peripherals.”); 

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Berkobin in view of Klapman to figure out the remote device and mapping of stored data. One would be motivated to do so because this technique advantageously allows to access the data saved on the device (Klapman: [ABS]).

Claims 8 and 13 are rejected based on claim 1.  
As per claim 2 Berkobin-Takeuchi- Klapman discloses the system of claim 1, wherein the remote access device is an isolated device that is a stand-alone dumb device (Berkobin: [ Fig 1]: “Smart Harness 104 ”).

As per claim 3 Berkobin-Takeuchi- Klapman discloses the system of claim 1, wherein the computing device is coupled to the remote access device to extract the results from the remote access device (Berkobin:[0016 & Fig 1]: “As illustrated in FIG. 1, the system 100 may include an ECU 101, an ECU gateway 102, an ECU/diagnostic connector 103, a smart harness 104, a device 113 (e.g., devices 113a-b), , and connections 117. The ECU 101 may include an ECU gateway 102. The smart harness 104 may include one or more harness connectors 106 (e.g., harness connectors 106a-c) and connections 117. The smart harness 104 (e.g., harness connector 106c) and devices 113 may include a processor 105 and a memory 107. The memory 107 may include a program 108. The smart harness 104 (e.g., harness connectors 106a-c) and devices 113 (e.g., devices 113a-b) may include one or more transceivers 109. The harness connector 106c may further include a user interface 111.”).As per claim 4 Berkobin-Takeuchi- Klapman discloses the system of claim 3, wherein the computing device is coupled to the remote access device by a physical connection (Berkobin: [ Fig 1]: “Smart Harness 104 ”).As per claim 5 Berkobin-Takeuchi- Klapman discloses the system of claim 1, wherein the remote access device is limited to storing the results of the number of the pre-processing diagnostic operations  (Berkobin: [ABS & Fig 1]: “A smart harness may comprise a connector configured to selectively plug into and be removable from an Electronic Control Unit ("ECU") of a vehicle, a first On-Board Diagnostics device ("first OBD device"), and a second On-Board Diagnostics device ("second OBD device").”),
As per claim 9 Berkobin-Takeuchi- Klapman discloses the medium of claim 8, wherein the extracted (Takeuchi: [0055 & Fig 3]: “The data sharing process section 22 on the operating side instructs the data identification information extracting section 24 to extract, from among the data (content items) stored in the remote operation device storage section 310, data identification information of data that the operation target device 200 can output. Then, the data sharing process section 22 on the operating side transmits, to the operation target device 200, the data identification information thus extracted.”).

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Berkobin in view of Takeuchi to figure out the extraction and processing of the data at the target or computing device.  One would be motivated to do so because this technique advantageously allows target device to display the data identification information thus extracted, if necessary. (Takeuchi: [0234]).
As per claim 10 Berkobin-Takeuchi- Klapman discloses the medium of claim 8, wherein the diagnostic results are stored at the local storage of the remote access device as machine readable data (Berkobin: [0043]: “] The memory 107 may include, in general, any computer-readable medium (also referred to as a processor-readable medium) that may include any non-transitory (e.g., tangible) medium that participates in providing diagnostic information or instructions that may be read by a computer (e.g., by the processor 105 of the smart harness 104).”).
As per claim 15 Berkobin-Takeuchi- Klapman discloses the method of claim 13, comprising establishing, via the remote computing device, a connection between the remote access device and the remote computing device upon an identification of a physical connection between the remote access device and the remote computing device  (Berkobin: [ Fig 1]: “Smart Harness 104 ”).
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Berkobin et al (US Pub # 2016/0098369) in view of Takeuchi et al (US Pub # 2011/0113097) and in further view of  Klapman et al (US Pub # 2011/0113210) and in further view of Romem et al (US Pub # 2016/0036913).

As per claim 11 Berkobin-Takeuchi- Klapman discloses the medium of claim 8 (Berkobin: [0034 & Fig 1]: “The remote access device 100 may also include a data store 104 and diagnostic tools 110,”),

Modified Berkobin does not explicitly teaches wherein the instructions to identify the diagnostic results includes instructions to enumerate the local storage of the remote access device.
Romem however discloses wherein the instructions to identify the diagnostic results includes instructions to enumerate the local storage of the remote access device (Romem: [0045 and Fig 2]: “Each remote storage device 160 includes a plurality of physical storage blocks. In S220 a map is sent to the client device. The map includes a plurality of virtual addresses. Each virtual address respectively corresponds to a physical address of a data block on a storage device of the plurality of remote storage devices 160. The client device is configured to directly access the data block by mapping the virtual address to the physical address of the data block.”).
Examiner Note:  Mapping uses virtual address or physical address which is the enumeration as prior art discloses them as 160-1 ----- 160-N.
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Berkobin in view of Romem to figure out the mapping of the storage.  One would be motivated to do so because this technique advantageously provides a client device access to a plurality of remote storage devices, (Romem: [0045]).

                                                                                                                                                                                                    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449                                                           



/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449